Citation Nr: 1133200	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  04-05 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected lumbar myositis.

2.  Entitlement to service connection for degenerative disc disease of the cervical spine and cervical myositis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1973, from January 1985 to May 1985, and from January 1991 to July 1991.  He also served in the Puerto Rico National Guard from February 1975 to February 1996, with periods of active duty for training and inactive duty training.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for an acquired psychiatric disorder as well as degenerative disc disease of the cervical spine and cervical myositis.  Timely appeals were noted from that decision.

In July 2005 and May 2008, the Board remanded these issues to the RO via the Appeals Management Center (AMC) for further evidentiary development.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that there has not been proper compliance with the Board's May 2008 remand, which requested, in pertinent part, that the Veteran complete NA Forms 13055 and 13075, which are used to reconstruct missing service treatment records and service personnel files.  After the requested forms were received from the Veteran, the AMC was directed to request records of the Veteran's service with the Puerto Rico National Guard from the U.S. Army Personnel Reserve Center, 9700 Page Boulevard, St. Louis, MO 63132 and any other appropriate source.  

Review of the claims folder indicates that the Veteran provided a completed NA Form 13075 in January 2010; however, there is no indication that the AMC attempted to use that information in locating the Veteran's records with the U.S. Army Personnel Reserve Center, or any other appropriate source, as directed in by the Board in its May 2008 remand.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to assure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, a remand is required to ensure that the orders of the Board's May 2008 remand are carried out.

Along with his completed NA Form 13075 in January 2010, the Veteran submitted a statement detailing that he had received treatment for an in-service spine injury directly after returning from active duty in July 1991 at the Fort Buchanan station hospital in San Juan.  In addition, the claims file reflects that the Veteran has received medical treatment for his claimed psychiatric and cervical spine disorders from the VA Medical Center (VAMC) in San Juan, Puerto Rico; however, the claims file only contains VA treatment records from that facility dated up to October 2007.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Using the information provided in the January 2010 NA Form 13075, request records of the Veteran's service with the Puerto Rico National Guard (755th MP Co PRARNG Arecibo PR 00612) from the U.S. Army Personnel Reserve Center, 9700 Page Boulevard, St. Louis, MO 63132, and/or any other appropriate source.  Any records obtained should be associated with the claims folder.  If such records are unavailable, a negative reply is requested.

2.  The AMC should make attempts to obtain any medical records in the custody of the U.S. Army Hospital Facility, Fort Brook in San Juan, Puerto Rico (A/K/A Rodriguez Army Health Clinic, Fort Buchanan, Puerto Rico), for the period from July 1991 to the present. 

3.  Obtain VA clinical records pertaining to the Veteran's claimed cervical spine and psychiatric disorders from the San Juan VAMC for the period from October 2007 to the present.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the March 2010 SSOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112.



_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b). 


